This case arose under the Workmen’s Compensation Act. The appellant raises two questions, first the constitutionality of the act, and second the validity of the finding by the chairman of the Industrial Accident Commission that the accident did not arise out of and in the course of the applicant’s employment. The decision recently announced, In re Mailman, 118 Maine, 172, settles both questions adversely to the claim of the appellant. In consonance with other courts of last resort, without exception, so far as we know, we hold the Workmen’s Compensation Act to be constitutional, and the evidence in the case was ample to sustain the finding of facts by the commission under the rule adopted in the Mailman case. The entry must therefore be: Appeal dismissed.